      Case 3:15-cv-00295-HTW-LRA Document 210 Filed 08/04/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

RICHARD JORDAN, RICKY CHASE,
ROBERT SIMON, and ERIC THORSON                                                        PLAINTIFFS

VS.                                             CIVIL ACTION NO.: 3:15-CV-295-HTW-LRA

BURL CAIN, Commissioner, Mississippi
Department of Corrections; TIMOTHY
MORRIS, Interim Superintendent,
Mississippi State Penitentiary; THE
MISSISSIPPI STATE EXECUTIONER;
and UNKNOWN EXECUTIONERS                                                           DEFENDANTS


       MEMORANDUM OPINION AND ORDER ON PLAINTIFFS’ MOTION TO
        RECONSIDER RULING ON SUPPLEMENTAL EXPERT DISCLOSURE

       This matter came before the Court on the Plaintiffs’ Motion to Reconsider Ruling on

Supplemental Expert Disclosure [202]. By this Motion, the Plaintiffs seek to withdraw Dr. Mark

Heath as an expert witness and replace him with Dr. Gail Van Norman. This Court earlier

denied this request, finding that the reasons given for the substitution were inadequate. The

Plaintiffs seek reconsideration of that ruling, arguing that the Court erred and somehow

misconstrued the nature of their argument. For the reasons that follow, the Court disagrees.

       This Court “recognizes only three possible grounds for any motion for reconsideration:

(1) an intervening change in controlling law, (2) the availability of new evidence not previously

available, and (3) the need to correct a clear error of law or prevent a manifest injustice.” Atkins

v. Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990). See also Russ v. Int’l

Paper Co., 943 F.2d 589, 593 (5th Cir. 1991), cert. denied, 503 U.S. 987 (1992); F.D.I.C. v.

Cage, 810 F.Supp. 745, 747 (S.D. Miss. 1993). Thus, litigants considering a Rule 59(e) motion

have been “strongly cautioned” to carefully consider the three grounds for such a motion.
      Case 3:15-cv-00295-HTW-LRA Document 210 Filed 08/04/20 Page 2 of 4




Atkins, 130 F.R.D. at 626, n. 1. “Whatever may be the purpose of Rule 59(e), it should not be

supposed that it is intended to give an unhappy litigant one additional chance to sway the judge.”

Id., see also Nationwide Mut. Fire Ins. Co. v. Pham, 193 F.R.D. 493, 494 (S.D. Miss. 2000). A

recitation of previously considered facts is not enough to persuade the Court that its prior ruling

should be changed. Christmas v. D.G. Foods, LLC, Civil Action No.: 3:15-CV-932-HTW-LRA,

2019 WL 6954278 at *3 (S.D. Miss. Dec. 19, 2019).

       The decision to exclude the testimony of a witness designated after the deadline is

governed by the four factors of Geiserman: the importance of the witness's testimony; the

prejudice to the opposing party of allowing the witness to testify; the possibility of curing such

prejudice by granting a continuance; and the explanation, if any, for the party's failure to comply

with the discovery order. Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir.1990); Brumfield

v. Hollins,551 F.3d 322, 330 (5th Cir. 2008). Here, the Plaintiffs seek to substitute one medical

doctor for another. A comparison of their qualifications follows:

       Dr. Heath                                      Dr. Van Norman

       Medical doctor, board certified in             Medical Doctor, board certified in
             anesthesiology                           internal medicine and
                                                              anesthesiology

       Specializes in cardiothoracic                  Specializes in cardiovascular and
              anesthesiology                                 thoracic anesthesiology

       Assistant Professor of Clinical                Professor of Anesthesiology and Pain
              Anesthesiology at Columbia                     Medicine at the University of
              University                                     Washington

       Both doctors have extensive experience in providing expert testimony.

       To support their claim that the Court must permit the substitution of Dr. Van Norman for

Dr. Heath, the Plaintiffs argue:




                                                 2
      Case 3:15-cv-00295-HTW-LRA Document 210 Filed 08/04/20 Page 3 of 4




               The simple facts are that: (a) Plaintiffs are entitled to present expert
       testimony to the Court from an anesthesiologist; (b) since Dr. Heath’s
       supplemental report was rendered in January 2016, significant facts have occurred
       which must be addressed by Plaintiffs’ expert anesthesiologist; (c) Dr. Van
       Norman has already reviewed and addressed these subsequent facts, and rendered
       a report which Defendants have had since December 2019; (d) Defendants will
       suffer no prejudice if Dr. Van Norman’s report is substituted for Dr. Heath’s two
       reports; and (e) forcing Plaintiffs to rely only on Dr. Heath’s dated reports will
       prevent Plaintiffs from presenting the most current information and evidence in
       support of their claims and the Court from hearing and evaluating that
       presentation in adjudication of this case.

Reply Br. 4-5. The Court agrees that presentation of expert testimony from an anesthesiologist is

important, if not crucial, to the Plaintiffs’ case and that material changes have occurred in the

lethal injection protocol in Mississippi. A review of the docket shows that the Plaintiffs did

serve a copy of Dr. Van Norman’s report with the motion seeking to substitute her for Dr. Heath

that was filed in December, 2019. Finally, the Court understands that the Plaintiffs would be

prejudiced if they were compelled to rely on old reports issued by Dr. Heath before recent

changes in the lethal injection protocol.

       What the Court does not understand is why Dr. Heath could not supplement his report to

comprehend these changes. In the December motion referenced above, the Plaintiffs asked for

leave to “supplement the previous designation of Dr. Craig Stevens, Ph.D., on the pharmacology

of midazolam, to include further reports by Dr. Stevens that have been disclosed to Defendants

in other litigation.” Plntfs. Mot. 1. The Court granted this relief in its April 17, 2020, Order

[Doc. #197]. There has been no similar request to permit Dr. Heath to substitute his reports.

       Applying the Geiserman test to the situation presented here, the Court recognizes the

importance of the having some expert witness testify about the effects of Mississippi’s current

execution protocol. The Court further believes, however, that the Defendants would be

prejudiced by the introduction of a new expert at this stage of the proceedings, but would be



                                                  3
      Case 3:15-cv-00295-HTW-LRA Document 210 Filed 08/04/20 Page 4 of 4




much less prejudiced by permitting Dr. Heath to supplement his earlier reports. While the

current trial date of September 8 is likely to be continued based on the parties’ need to wrap up

some discovery issues, the Court believes that the continuance would be short. This case is five

years old, and it needs to go to trial as soon as it possibly can. The Defendants’ interest in a

resolution of this matter argues against further delay to permit the Plaintiffs to swap experts.

Finally, as before, the Court finds that the Plaintiff’s explanation for the late substitution is

unpersuasive. Apparently, Dr. Van Norman prepared a report that addressed recent

developments in the execution protocol, and the Plaintiffs would like to use it. Dr. Van Norman,

however, had not been designated as an expert, and the Plaintiffs have never adequately

explained why Dr. Heath cannot speak to recent developments in the execution protocol.

        Where there is a history of delay and the evidence sought is available from other sources,

a court does not abuse its discretion in denying a late expert designation. Smith v. Johnson &

Johnson, Inc., 483 Fed.App’x 909, 913 (5th Cir. 2012). This is particularly true where the

designation comes at an advanced stage of the litigation. CQ, Inc. v. TXU Min. Co., L.P., 565

F.3d 268, 280 (5th Cir. 2009). The Court’s analysis of the Geiserman factors leads to the

conclusion that the original decision should not be reversed, and the Plaintiffs’ Motion for

Reconsideration should be denied.

        IT IS, THEREFORE, ORDERED that the Plaintiffs’ Motion to Reconsider Ruling on

Supplemental Expert Disclosure [202] is DENIED.

        IT IS SO ORDERED, this the 4th day of August, 2020.


                                                        /s/ HENRY T. WINGATE
                                                        UNITED STATES DISTRICT JUDGE




                                                   4
